
	
		I
		111th CONGRESS
		1st Session
		H. R. 819
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Holden (for
			 himself, Mr. Nye,
			 Mr. Tim Murphy of Pennsylvania,
			 Ms. Woolsey,
			 Mr. Rahall,
			 Mr. Cole, Mr. Brady of Pennsylvania,
			 Mr. Johnson of Georgia,
			 Ms. Norton, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  payment of dependency and indemnity compensation to the survivors of former
		  prisoners of war who died on or before September 30, 1999, under the same
		  eligibility conditions as apply to payment of dependency and indemnity
		  compensation to the survivors of former prisoners of war who die after that
		  date.
	
	
		1.Payment of dependency and
			 indemnity compensation to survivors of former prisoners of war who died on or
			 before September 30, 1999Section 1318(b)(3) of title 38, United
			 States Code, is amended by striking who died after September 30,
			 1999,.
		
